Guaranty Federal Exhibit 99.1 BANCSHARES, INC For Immediate Release Strength. Growth. Vision. Contacts: Shaun A. Burke, President & CEO NASDAQ:GFED Guaranty Bank www.gbankmo.com 1341 W. Battlefield Springfield, MO 65807 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES REVISED EARNINGS FOR SECOND QUARTER 2008 SPRINGFIELD, MO – (July 30, 2008) Guaranty Federal Bancshares, Inc. (NASDAQ:GFED), the holding company for Guaranty Bank, today announces revised earnings for the three months and six months ended June 30, 2008 to reflect an increase in its allowance for loan losses.Subsequent to the Company’s earnings release on July 16, 2008, as a result of continuing analysis of certain credits, including new information obtained after the quarter, and as a result of a regular examination by the Federal Deposit Insurance Corporation (FDIC), Guaranty Bank determined it prudent to record an additional loan loss provision of $5.0 million during the second quarter.This provision is in addition to the $640,000 originally expensed for the quarter.Revised net income (loss) for the three month and six month periods were ($.95) per diluted share ($2,496,000) and ($.71) per diluted share ($1,879,000) respectively, down from $0.26 per diluted share, $681,000, and $0.49 per diluted share, $1,298,000, respectively, that was previously reported for those periods.The revised earnings are down from the $0.50 per diluted share, $1,416,000, the Company earned during the same quarter of the prior year and the $1.12 per share, $3,169,000, the Company earned during the six month period ending June 30, 2007. Like other banks, Guaranty Bank is increasingly concerned about declining real estate values and the difficult market conditions created by the softening economy.While non-performing loans have not increased from the original second quarter earnings release and a significant portion of the additional reserves are related to problem loans previously identified by management, additional reserves are warranted due to the above referenced concerns.This action brings the Bank’s allowance for loan losses to 1.91% of loans, net of unearned income, versus 1.02%, as reflected in the original second quarter earnings release.Management believes the revisedallowance for loan losses is at a level to be sufficient in providing for potential loan losses in the Bank’s existing loan portfolio. “The current economic environment remains very challenging and credit quality deterioration is the overriding issue for all financial services companies,” said Shaun Burke, President and Chief Executive Officer.“Our management team is committed to prudently managing our credit risk during these challenging times.” “It is important to note that all of our capital ratios remain above the levels required for Guaranty Bank to be considered a well-capitalized financial institution following the additional provision,” Burke said.“As of June 30, 2008, the Bank’s Tier 1 leverage ratio was 8.17%, its Tier 1 risk-based capital ratio was 9.27%, and the Bank’s total risk-based capital ratio was 10.56% - all exceeding the minimums of 5%, 6% and 10%, respectively.” About Guaranty Federal Bancshares, Inc. Guaranty Federal Bancshares, Inc. (NASDAQ:GFED) has a subsidiary corporation offering full banking services.The principal subsidiary, Guaranty Bank, is headquartered in Springfield, Missouri, and has nine full-service branches in Greene and Christian Counties and Loan Production Offices in Wright, Webster and Howell Counties.In addition, Guaranty Bank is a member of the TransFund ATM network which provides its customers surcharge free access to over 99 area ATMs and over 700 ATMs nationwide.For more information visit the Guaranty Bank website: www.gbankmo.com. The discussion set forth above may contain forward-looking comments.Such comments are based upon the information currently available to management of the Company and management’s perception thereof as of the date of this release.When used in this release, words such as “anticipates,” “estimates,” “believes,” “expects,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.Such statements are subject to risks and uncertainties.Actual results of the Company’s operations could materially differ from those forward-looking comments.The differences could be caused by a number of factors or combination of factors including, but not limited to: changes in demand for banking services; changes in portfolio composition; changes in management strategy; increased competition from both bank and non-bank companies; changes in the general level of interest rates; the effect of regulatory or government legislative changes; technology changes; fluctuation in inflation; and other factors set forth in reports and other documents filed by the Company with the Securities and Exchange Commission from time to time. Financial Highlights: Quarter ended Six Months ended Operating Data: 30-Jun-08 30-Jun-07 30-Jun-08 30-Jun-07 (Dollar amounts are in thousands, except per share data) Total interest income $ 8,925 $ 9,137 $ 18,156 $ 18,703 Total interest expense 4,812 5,028 10,013 9,975 Provision for loan losses 5,684 210 6,504 420 Net interest income (loss) after provision for loan losses (1,571 ) 3,899 1,639 8,308 Noninterest income 820 1,301 1,702 2,522 Noninterest expense 3,212 2,996 6,314 5,870 Income (loss) before income tax (3,963 ) 2,204 (2,973 ) 4,960 Income tax expense (credit) (1,467 ) 788 (1,094 ) 1,791 Net income (loss) $ (2,496 ) $ 1,416 $ (1,879 ) $ 3,169 Net income (loss) per share-basic $ (0.96 ) $ 0.51 $ (0.72 ) $ 1.15 Net income (loss) per share-diluted $ (0.95 ) $ 0.50 $ (0.71 ) $ 1.12 Annualized return on average assets (1.51 %) 1.11 % (.61 %) 1.24 % Annualized return on average equity (23.35 %) 12.20 % (8.74 %) 13.79 % Net interest margin 2.67 % 3.36 % 2.74 % 3.76 % As of As of Financial Condition Data: 30-Jun-08 31-Dec-07 Cash and cash equivalents $ 18,228 $ 12,046 Investments 70,977 19,400 Loans, net of allowance for loan losses 6/30/2008 - $10,799; 12/31/2007 - $5,963 553,867 516,242 Other assets 24,447 18,090 Total assets $ 667,519 $ 565,778 Deposits $ 446,726 $ 418,191 FHLB advances 123,436 76,086 Subordinated debentures 15,465 15,465 Securities sold under agreements to repurchase 39,750 9,849 Other liabilities 4,822 3,500 Total liabilities 630,199 523,091 Stockholder's equity 37,320 42,687 Total liabilities and stockholder equity $ 667,519 $ 565,778 Equity to assets ratio 5.59 % 7.54 % Book value per share $ 14.35 $ 16.37 Non performing assets $ 9,780 $ 7,981
